Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This is in response to the preliminary amendment application filed on 10/18/2019. Claims 4, 5, 7, 8, 10-14, 16-22, 27-28, 30-32, 34-39 have been canceled; claims 41-45 have been added; claims 1-3, 6, 9, 15, 23-26, 29, 33, 40 – 45 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 6, 9, 15, 23-26, 29, 33, 40 – 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claims 1, 6, 23, 26 have been amended to include “ wherein the configuration information comprises a first first-type common carrier list and a second-type common carrier list” in lines 6-7.
The specification does not appear to have sufficient support for the new amended limitation: " wherein the configuration information comprises a first first-type common carrier list and a second-type common carrier list".  The Specification (i.e. ¶ 0062) and the original claims states the “The configuration information includes at least one of: a first common carrier list of a first-type UE, or a second common carrier list of the first-type UE”. Therefore, the examiner notes that the original specification and claims state that only one of a first common carrier list of a first-type UE, or a second common carrier list of the first-type UE is included in the configuration, but not both.  However, it’s the Examiner position that there is no explicit teaching in the specification teaches that wherein the configuration information comprises a first first-type common carrier list and a second-type common carrier list.  If Applicant disagrees, Applicant needs to provide sufficient evidence in support thereof. Upon receiving proper evidence, this specific rejection will be withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 40 and 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As to claims 40 and 43, the claim limitation recites “a computer storage medium”.  However, the usage of the phrase “computer storage medium” is broad enough to include both “non-transitory” and “transitory” (carrier wave, for example) media.  The specification does not clearly limit the utilization of a non-transitory computer readable medium.  Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111), the claims as a whole cover both transitory and non-transitory media.  A transitory medium does not fall into any of the 4 categories of invention (i.e. process, machine, manufacture, or composition of matter).  Hence, claims 12-20 do not fall within any statutory category under 35 USC §101. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 6, 9, 15, 23-26, 29, 33, 40 – 45 are rejected under 35 USC 103 as being unpatentable over Kim et al (US Pub. No. 2011/0216730 A1) in view of Beale et al (US Pub. No. 2018/0376484 A1). 

Regarding claim 1, Kim discloses “receiving, by a base station, a user equipment (UE) capability information indicating whether a UE supports enhanced multi-carrier cell from a UE” (see Kim ¶ 0056; the terminal send, to the base station, configured information regarding the carriers which the terminal is able to support or prefers in the multi-carrier list), “selecting, by the base station, a carrier  the base station allocates a primary carrier and a secondary carrier, which the terminal will use, and sends the primary and secondary carriers to the terminal), “broadcasting, by the base station configuration information”( see Kim ¶ 0056).  
Kim does not appear to explicitly disclose “wherein the configuration information comprises a first-type common carrier list and a second-type common carrier list” and “indication indicating whether the first-type common carrier list is available for first-type UE, wherein whether the first- type common carrier list is available for the first-type UE is indicated by whether indication information is comprised in the configuration information wherein the first-type UE is a UE supporting an enhanced multi-carrier cell”.  However, Beale discloses “wherein the configuration information comprises a first-type common carrier list and a second-type common carrier list” (See Beale ¶s 0127 - ¶ 0129) and “indication indicating whether the first-type common carrier list is available for first-type UE, wherein whether the first- type common carrier list is available for the first-type UE is indicated by whether indication information is comprised in the configuration information wherein the first-type UE is a UE supporting an enhanced multi-carrier cell”( See Beale ¶ 0071, ¶ 0073). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Kim and Beale before him or her, to modify the invention of Kim to send, by the base station, to the terminal two common carrier lists and incorporate the teaching of Beale. The suggestion for doing so would have been to overcome the challenge of supporting such a wide range of communications devices (¶ 0004, 0005).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Kim and Beale further discloses “wherein the first-type common carrier list comprises an first-type uplink common carrier list- and a first-type downlink common carrier list the second-type common carrier list .

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Kim and Beale further discloses “wherein the enhanced multi-carrier cell comprises at least a multi- carrier cell consisting of a carrier in an in-band mode and a carrier in a stand-alone mode”; (see Kim Beale ¶ 0066, ¶ 0067).

Regarding claim 41, claim 1 is incorporated as stated above.  In addition, the combination of Kim and Beale further discloses “wherein the enhanced multi-carrier cell comprises at least a multi-carrier cell consisting of a carrier in a guard band mode and a carrier in a stand- alone mode carrier”; (see Beale ¶ 0072, ¶ 0156).  

Regarding claim 44, claim 1 is incorporated as stated above.  In addition, the combination of Kim and Beale further discloses “wherein the indication indicates whether the first common carrier list is available for the first-type UE comprises:-9-Application No.: 161599428 Filing Date:September 3, 2019 if the configuration information does not comprise the indication information indicating that the first-type common carrier list is available for the first-type UE, a common carrier list capable to be used by the first-type UE is the second-type common carrier list carried in the configuration information; or if the configuration information comprises the indication information indicating that the first-type common carrier list is available for the first-type UE, a common carrier list capable to be used by the first-type UE is a union set of the first-type common carrier list and the second-type common carrier list carried in the configuration information”; (see Kim ¶ 0076, ¶ 0077; Beale ¶ 0073).  

Regarding claim 6, Kim discloses “reporting, by a user equipment (UE), a UE capability information indicating whether the UE supports enhanced multi-carrier to a base station, wherein the UE capability information is reported through an information element of an uplink  the terminal send, to the base station, configured information regarding the carriers which the terminal is able to support or prefers in the multi-carrier list), “receiving, by the UE, configuration information broadcast by a base station, and selecting a target carrier according to a type of the UE and the configuration information” (see Kim ¶ 0058; the base station allocates a primary carrier and a secondary carrier, which the terminal will use, and sends the primary and secondary carriers to the terminal), “broadcasting, by the base station configuration information”( see Kim ¶ 0056).  
Kim does not appear to explicitly disclose “radio resource control (RRC) message” and “wherein the configuration information comprises a first-type common carrier list and a second-type common carrier list and indication indicating whether the first-type common carrier list is available for a first-type UE, wherein whether the first-type common carrier list is available for the first-type UE is indicated by whether indication information is comprised in the configuration information, and the first-type UE is a UE supporting an enhanced multi-carrier cell”.  However, Beale discloses “radio resource control (RRC) message” (See Beale ¶s 0127 - ¶ 0129) and “wherein the configuration information comprises a first-type common carrier list and a second-type common carrier list and indication indicating whether the first-type common carrier list is available for a first-type UE, wherein whether the first-type common carrier list is available for the first-type UE is indicated by whether indication information is comprised in the configuration information, and the first-type UE is a UE supporting an enhanced multi-carrier cell”( See Beale ¶ 0071, ¶ 0073). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Kim and Beale before him or her, to modify the invention of Kim to send, by the base station, to the terminal two common carrier lists The suggestion for doing so would have been to overcome the challenge of supporting such a wide range of communications devices (¶ 0004, 0005).

Claim 9 contain limitations similar to the limitations presented in the method claims 1 and 44 that has been rejected above.  Applicant attention is directed to the rejection of claims 1 and 44.  Claim  9 are rejected under the same rational as claims 1 and 44.

Regarding claim 15, claim 6 is incorporated as stated above.  In addition, the combination of Kim and Beale further discloses “wherein the RRC message comprises at least a UE capability information message”; (see Beale ¶ 0072, ¶ 0156).  

Claims 23 – 25, 42 and 45 are the apparatus claims corresponding to the method claims 1 – 3, 41 and 44 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 3, 41 and 44.  Claims 23 – 25, 42 and 45 are rejected under the same rational as claims 1 – 3, 41 and 44.

Claims 26, 29, 33 are the apparatus claims corresponding to the method claims 6, 9, 15 that have been rejected above.  Applicant attention is directed to the rejection of claims 6, 9, 15.  Claims 26, 29, 33 are rejected under the same rational as claims 6, 9, 15.

Claim 40 is the computer storage medium claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 40 is rejected under the same rational as claim 1.


Claim 43 is the computer storage medium claim corresponding to the method claim 6 that has been rejected above.  Applicant attention is directed to the rejection of claim 6.  Claim 43 is rejected under the same rational as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/Primary Examiner, Art Unit 2468